Case 2:18-cr-00242-ILRL-KWR Document 29 Filed 02/27/19 Page 1of5

   
 
 
    

S. DIST.
EAS DISTR

 

 

U.S. Department of Justice
United States AttbrneyWILLIAM W.
Eastern District of Louisiana ER"

 

wep) FEB 27 uid

 

Jordan Ginsberg The Poydras Center Telephone: 504-680-3000
Assistant United States Attorney 650 Poydras Street, Suite 1600 Fax: 504-589-3602
Supervisor, Public Corruption Unit New Orleans, Louisiana 70130

February 27, 2019

Honorable Ivan L.R. Lemelle
United States District Judge
Eastern District of Louisiana
500 Poydras Street, C-525
New Orleans, Louisiana 70130

Re: United States v. Clifford Keen
Criminal Docket No. 18-242 “B”

Dear Judge Lemelle:

In compliance with the holding of Bryan v. United States, 492 F.2d 775 (5th Cir. 1974),
and with Rule 11 of the Federal Rules of Criminal Procedure, the Government wishes to
acknowledge the following agreement between the Government and Clifford Keen, the defendant,
in the above-captioned proceeding. Defendant's undersigned counsel, Keith Couture, has reviewed

the terms of this agreement and has been advised by the defendant that the defendant fully
understands the terms of this agreement.

The Government has agreed that, should the Court accept the defendant’s plea of guilty as
charged to the one-count Bill of Information now pending against him, charging the defendant
with conspiracy to commit honest services wire fraud and bribery, in violation of Title 18, United
States Code, Sections 371, 1343, 1346, and 666(a)(1)(B), the Government will not bring any other
charges in the Eastern District of Louisiana against the defendant, or any charges against Jarret
Keen, arising from the conduct detailed in the Factual Basis, as long as the defendant has truthfully
informed federal agents of the full details of these crimes. The defendant understands that this

agreement does not apply to any crimes of violence that the defendant or Jarret Keen may have
committed.

The defendant acknowledges that he has a right to be indicted by a grand jury on the charge
in the Bill of Information because that charge is a felony violation. The defendant agrees to waive,
in writing, and at the appropriate time, his right to be charged by grand jury indictment.

Page 1 of 5
AUSA J 6
Defendant CK

Defense Counsel ZZ
Case 2:18-cr-00242-ILRL-KWR Document 29 Filed 02/27/19 Page 2of5

The defendant further understands that the maximum penalty the defendant may receive
should his plea of guilty be accepted is not more than five (5) years of imprisonment, and/or a fine
of $250,000, or the greater of twice the gross gain to the defendant or twice the gross loss to any
person under Title 18, United States Code, Section 3571.

It is also understood that the restitution provisions of Sections 3663 and 3663A of Title 18,
United States Code, will apply. The defendant agrees that any restitution imposed will be non-
dischargeable in any bankruptcy proceeding and that defendant will not seek or cause to be sought
a discharge or a finding of dischargeability as to the restitution obligation. The defendant further
acknowledges and understands that, notwithstanding any payment schedule imposed at sentencing
or during probation or supervised release, restitution is due and payable in full immediately upon
entry of the judgment of conviction.

Further, the defendant understands that a mandatory special assessment fee of $100.00
shall be imposed under the provisions of Section 3013 of Title 18, United States Code. This special
assessment must be paid on the date of sentencing. Failure to pay this special assessment may
result in the plea agreement being void.

The defendant further understands that the Court, in imposing a sentence of a term of
imprisonment, may include as part of the sentence a requirement that the defendant be placed on
a term of supervised release after imprisonment for a period of up to three (3) years pursuant to
Title 18, United States Code, Section 3583. Supervised release is a period following release from
prison during which defendant's conduct will be monitored by the Court or the Court's designee.
Defendant fully understands that if defendant violates any of the conditions of supervised release
that the Court has imposed, defendant's supervised release may be revoked and defendant may be
ordered by the Court to serve in prison all or part of the term of supervised release.

Defendant understands that Title 18, United States Code, Section 3742 and Title 28, United
States Code, Section 1291, may give a criminal defendant the right to appeal his conviction,
sentence, restitution, fine, and judgment imposed by the Court. Defendant also understands that
he may have the right to file collateral challenges to his conviction and sentence, and judgment,
including but not limited to rights provided by Title 28, United States Code, Sections 2255 and
2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the Federal Rules of Criminal
Procedure, and writs of coram nobis and audita querela. Defendant further understands that Title
18, United States Code, Section 3582(c)(2), may allow the Court to grant a sentencing reduction
to the defendant if the defendant has been sentenced to a term of imprisonment based upon a
sentencing range that has been subsequently lowered by the United States Sentencing Commission
and determined to apply retroactively to defendants who already have been sentenced to a term of
imprisonment.

Acknowledging these rights, subject only to the exceptions indicated in subsection (d)

below, the defendant, in exchange for the promise(s) and agreement(s) made by the United States
in this plea agreement, knowingly and voluntarily:

Page 2 of 5
AUSA J G

Defendant
Defense Counsel £7
Case 2:18-cr-00242-ILRL-KWR Document 29 Filed 02/27/19 Page 3of5

a. Waives and gives up any right to appeal or contest his guilty plea, conviction,
sentence, fine, supervised release, and any restitution imposed by any judge under any applicable
restitution statute, including but not limited to any right to appeal any rulings on pretrial motions
of any kind whatsoever, as well as any aspect of his sentence, including but not limited to any and
all rights which arise under Title 18, United States Code, Section 3742 and Title 28, United States
Code, Section 1291;

b. Waives and gives up any right to appeal any order, decision, or judgment arising
out of or related to Title 18, United States Code, Section 3582(c)(2) imposed by any judge and
further waives and gives up any right to challenge the manner in which his sentence was
determined and to challenge any United States Sentencing Guidelines determinations and their
application by any judge to the defendant’s sentence and judgment;

c Waives and gives up any right to challenge his sentence collaterally, including but
not limited to any and all rights which arise under Title 28, United States Code, Sections 2255 and
2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the Federal Rules of Criminal
Procedure, writs of coram nobis and audita querela, and any other collateral challenges to his
sentence of any kind; and

d. The defendant specifically does not waive, and retains the right to bring a direct
appeal of any sentence imposed in excess of the statutory maximum. The defendant also retains
the right to raise a claim of ineffective assistance of counsel in an appropriate proceeding.

The defendant further waives any right to seek attorney’s fees and/or other litigation
expenses under the “Hyde Amendment,” Title 18, United States Code, Section 3006A and the
defendant acknowledges that the Government’s position in the instant prosecution was not
vexatious, frivolous or in bad faith.

The defendant understands that any discussions with defendant's attorney or anyone else
regarding sentencing guidelines are merely rough estimates and the Court is not bound by those
discussions. The defendant understands that the sentencing guidelines are advisory and are not
mandatory for sentencing purposes. The defendant understands the Court could impose the
maximum term of imprisonment and fine allowed by law, including the imposition of supervised
release. The defendant is also aware that in determining a fair and just sentence, the Court has the
authority and discretion, pursuant to Title 18, United States Code, Sections 3553 and 3661 and the
United States Sentencing Guidelines, to consider any and all “relevant conduct” that the defendant
was involved in, the nature and circumstances of the offenses, and the history and characteristics
of the defendant.

In an effort to resolve this matter in a timely fashion and show good faith, the defendant
agrees to knowingly, voluntarily, and expressly waive his rights pursuant to Rule 410(a) of the
Federal Rules of Evidence upon signing this plea agreement and the factual basis. The defendant
understands and agrees that in the event the defendant violates the plea agreement, withdraws his
decision to plead guilty, his guilty plea is later withdrawn or otherwise set aside, any statements

Page 3 of 5 SE€E

AUSA
Defendant

Defense Counsel LZ
Case 2:18-cr-00242-ILRL-KWR Document 29 Filed 02/27/19 Page 4of5

made by the defendant to law enforcement agents or an attorney for the prosecuting authority
during plea discussions, any statements made by the defendant during any court proceeding
involving the defendant’s plea of guilty, including any factual bases or summaries signed by the
defendant, and any leads from such statements, factual bases or summaries, shall be admissible for
all purposes against the defendant in any and all criminal proceedings.

The defendant agrees to forfeit to the United States any right, title, and interest in all assets
subject to forfeiture under the notice(s) of forfeiture contained in the charging document, including
property specified in any bill of particulars and property previously seized by the government for
administrative, civil, or criminal forfeiture. The defendant further consents to the filing of a motion
for a preliminary order forfeiting such property and any dollar amount specified in the notice(s) of
forfeiture or bill of particulars, and the defendant confesses the requisite nexus between the
property and the charge(s) of conviction. The defendant hereby withdraws any petition for
remission or claim for such property and further waives any right to contest or appeal the
government’s forfeiture proceedings for any reason, including on grounds that the forfeiture
constitutes an unconstitutionally excessive fine or punishment, and in any manner, including by
claim, petition, appeal, or collateral attack.

The defendant further agrees to submit to interviews whenever and wherever requested by
law enforcement authorities regarding all assets currently or previously within defendant’s
possession. It is also understood that defendant will provide any and all financial information and
documentation requested by the government, agrees to voluntarily execute a complete and
thorough Financial Statement of Debtor, and further agrees to provide the requested List of Items
that is attached to the Financial Statement. The defendant understands this information may be
provided to a representative of any victim of this offense.

The defendant recognizes that any criminal monetary penalty, whether special assessment,
criminal fine, or restitution, that is owed as a result of his/her conviction will be immediately
submitted to the Treasury Offset Program. The defendant waives any objection to his/her inclusion
in the Treasury Offset Program.

Page 4 of 5
AUSA J G

Defendant
Defense Counsel
Case 2:18-cr-00242-ILRL-KWR Document 29 Filed 02/27/19 Page5of5

The defendant understands that the statements set forth above and in the attached SEALED
document (Attachment “A’’) represents defendant's entire agreement with the Government; there
are not any other agreements, letters, or notations that will affect this agreement.

Very truly yours,

PETER G. STRASSER
STATES AT NEY

    

Oy] a- 27-09
JORDAN GINSBER@ Date
Assistant United States Attorney

DAI St da 2/19

ELIZABETH PRIVITERA Date
Assistant United States Attorney

 

Ze | 2=22/7

Je 1TH COUTURE Date
“/ Attorney for Clifford Keen

Ml fr 2-27-fF

CLaFORD ks KEEN Date
Deféndant

    

Page 5 of 5
